DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 4, 2021, has been entered.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 10-13, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent Application Publication No. 2007/0128528 (hereinafter referred to as Hess).
Hess, in the abstract, in [0036], [0117], and [0125], [0126], discloses a mask blank that can be used as a binary mask blank and is also a EUV mask blank, the EUV mask blank comprising, a substrate, the multilayer reflective film on the substrate, the pattern film on the multilayer reflective film, that includes the absorber film, and the claimed surface reflection enhancing film (antireflection layer) (claim 13).  Hess, in [0140], and in figure 13a discloses the claimed absorber film that absorbs EUV radiation (see [0123]) and has a thickness of about between 40- 70nm and has the same claimed refractive index and absorption coefficient (same claimed absorber film).  Hess teaches as illustrated in figure 13a, a multilayer stack (23), and absorber film (22) above the multilayer stack, and an antireflection layer (26, 27) provided above the absorber layer, and in paragraph no. ABS) at 13.53nm and an extinction coefficient of about 0.03(kABS) at 13.53nm.  Hess in [0131], and [0133], teaches the use of Ruthenium as the dielectric sub layer and semitransparent layer which has a refractive index of 0.88 (n) at 13.53nm and an extinction coefficient of about 0.017(k) at 13.53nm and is the same as that recited in claim 2,& satisfies the eqn. recited in claim 1,see below,
i.e., ((088-1)2+0.0172)1/2 > ((0.949-1)2+0.032)1/2+0.03
	0.121198>0.089169
Hess, on page 4, discloses the following,

    PNG
    media_image1.png
    221
    293
    media_image1.png
    Greyscale

th the thickness of the absorber layer thickness (claim 4) and has the same claimed composition i.e., the layer is Ruthenium based film (claim 5) and therefore has the same claimed refractive index (claim 2) and absorption coefficient and thereby satisfies the claimed equations recited in claim 1 and claim 3.  Hess, in [0141], discloses that a protective film (capping film, reference 24 of figures 13a) is formed on the multilayer reflective film stack (reference 23 of figure 13a), and is positioned between the pattern film (absorber film/surface reflection enhancing film) and the reflective multilayer (claim 10).  Hess, in [0172], and in [0143]-[0150], discloses that the a further layer of either silicon 
Response to Arguments
Applicant's remarks in the Amendment and RCE filed February 4, 2021, have been fully considered but they are not persuasive. The 35 U.S.C. 102(a)(1) rejection made in the previous office action is maintained.  With respect to applicant’s argument that Hess does not disclose a surface reflection enhancing film directly laminated on the absorber film, Hess teaches that the AR layer is on the absorber layer, the AR layer is labeled as dielectric sublayer and a semitransparent layer, and in [0130], discloses that the dielectric sub-layer is a Ru-containing layer, and in [0133], discloses that the semi-transparent layer is a ruthenium layer.  Furthermore, the dielectric sublayer the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The instant disclosure teaches the use of a Ta-based material as the absorber material, and ABS) at 13.53nm and an extinction coefficient of about 0.03(kABS) at 13.53nm, and Hess in [0133], teaches the use of Ruthenium as the semitransparent layer which has a refractive index of 0.88 (n) at 13.53nm and an 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information 
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        February 13, 2021.